FILE COPY




                                 No. 07-21-00287-CR

In re Eli D. Edwards, Relator              §       Original Proceeding

                                           §       December 7, 2021

                                           §       Opinion by Chief Justice Quinn

                                           §

                                  J U D G M E N T

      Pursuant to the opinion of the Court dated December 7, 2021, it is ordered,

adjudged, and decreed that relator's petition for writ of mandamus is hereby denied.


                                         oOo